 Case 8:20-cv-02825-MSS-CPT Document 1 Filed 12/01/20 Page 1 of 6 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

NORIS BABB
     Plaintiff,                                              Case No.:

v.

ROBERT WILKIE, SECRETARY,
DEPARTMENT OF VETERANS AFFAIRS,
      Defendant.
________________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL
                        INJUNCTIVE RELIEF REQUESTED

       Plaintiff, Noris Babb complains of Defendant, Robert Wilkie as Acting Secretary of the

Department of Veterans Affairs as follows:

       1.      This court has jurisdiction pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., including 42 U.S.C. 2000e-16 and the Age Discrimination in Employment

Act of 1967 (29 U.S.C. 626).

       2.      Plaintiff has complied with all jurisdictional prerequisites to action under Title VII

of the Civil Rights Act of 1964 as amended including having exhausted their administrative

remedies.

       3.      C.W. Bill Young VA Healthcare System (Young VAHCS), formerly known as Bay

Pines VA Health Care System, is a Veterans Administration (VA) hospital and medical center with

related services.

       4.      It is broken down into various services. At the times of events in this case Dr. Mike

Tyler (Tyler) is a Clinical Pharmacist at Young VAHCS. Now, he is the Plaintiff’s first-line

supervisor. At all times material to this complaint, Dr. Marjorie Howard (Howard) was the

Plaintiff’s direct supervisor. Gary Wilson (Wilson) is the Chief of Pharmacy, Dr. Keri Justice
 Case 8:20-cv-02825-MSS-CPT Document 1 Filed 12/01/20 Page 2 of 6 PageID 2




(Justice) was Assistant Chief of Pharmacy, and Dr. Camaro West-Lee (West-Lee) was Assistant

Chief of Pharmacy. Carolyn Combs was plaintiff’s first line supervisor at the material times

relating to the events in this complaint. Each of the employees of the VA as described herein were

employed by the Defendant and were acting within the course and scope of his or her employment

with the Defendant at the time of the conduct described herein. Each of the employees was there

during the relevant times of this complaint.

        5.      Donna Trask (Trask) and Anita Truitt (Truitt) were fellow employees of Noris

Babb, and like the Plaintiff are GS-12 Clinical Pharmacists at Young VAHCS and worked in the

same Clinical Pharmacy at Young VAHCS during the relevant times of Babb’s complaint. Both

Trask and Truitt had filed administrative complaints and federal lawsuits against Young VAHCS

on the grounds of sex, age, reprisal, and hostile work environment. Babb was named as a Trask

and Truitt witness in the EEO administrative process, and she gave testimony during those

administrative proceedings and the Federal lawsuit in behalf of Trask and Truitt. Babb gave

specific testimony as to Wilson’s and Justice’s actions in those cases, as well as other information

supportive of Trask and Truitt. Wilson and Justice as well as other management of the Defendant

became aware of her testimony. As a result of Babb’s testimony, shortly thereafter, the Defendant

began to commit acts of reprisal against her because she gave that testimony in behalf of the EEO

claims of Trask and Truitt.

        6.      The Plaintiff, Babb, is a female over the age of forty who was a GS-12/10 Clinical

Pharmacist at Young VAHCS. Plaintiff had been employed at Young VAHCS since 2006.

Plaintiff has held this position for eight (8) years.




                                                   2
 Case 8:20-cv-02825-MSS-CPT Document 1 Filed 12/01/20 Page 3 of 6 PageID 3




       7.        Babb filed an informal EEO complaint on March 22, 2016. Babb filed her formal

complaint on April 27, 2016. More than 360 days have passed since the informal filing date, thus

satisfying the jurisdictional requirements.

                                   GENERAL ALLEGATIONS

                                               Reprisal

       8.        The plaintiff had Discovery, including depositions, conducted in Federal Court

Case No.: 8:14-cv-1732-T-33TBM, alleging violation of Title VII.

       9.        The parties stipulated through admissions that the plaintiff was seeking official time

or authorized absence (AA) leave to attend depositions in her Federal Court case.

       10.       The Agency denied her AA to attend these depositions causing her to have to take

annual leave.

       11.       There is no evidence substantiating that the Agency denial of the plaintiff's request

complied with existing leave and Agency policies.

       12.       Statements and testimony provided by Carolyn Combs, Gary Wilson and Regional

Counsel Tanya Burton establish both Mr. Wilson and Ms. Burton were aware of the Plaintiff's

EEO activity. Wilson testified that Regional Counsel told him that Annual Leave had to be taken.

       13.       Ms. Burton admitted that she relied on rules (MD110) which applies exclusively to

EEO Administrative Complaints, to deny the request because the request was for a proceeding in

Federal Court.

       14.       There    have    been    numerous     cases   filed   in   Federal    Court    where

complainants/plaintiffs have received official time (AA) when they attended depositions or

hearings or trials in Federal Court. Among the cases in which this happened are: Trimble v. Dept.

of Veterans Affairs, 8:13-cv-0548-T-35TBM; Anderson v. Dept. of Veterans Affairs, 8:ll-cv-



                                                   3
 Case 8:20-cv-02825-MSS-CPT Document 1 Filed 12/01/20 Page 4 of 6 PageID 4




1507-T-17TGW; Cote, et al. v. Dept. of Veterans Affairs, 8:07-cv-01524-T-30 TBM; Gainers v.

Dept. of Veterans Affairs, 8:10-cv-0215-VMC-TGW; Patrick v. Dept. of Veterans Affairs, 8:l l-

cv-00466-RAL-AEP; and Tonkyro, et al. v. Dept. of Veterans Affairs, 8:16-cv-24 l 9-T-36AEP.

       15.     Ms. Burton knows that AA has been given in Federal Court proceedings because

she was involved in several of these cases.

       16.     Wilson admitted that all Agency witnesses took AA. Officials that act in a

representative capacity, would also be given official time in relation to any aspect of the Plaintiff's

complaint in Federal Court. However, the Agency denied the Plaintiff those rights.

       17.     There is no VA policy or practice supporting the Agencies actions in this case.

       18.     In the administrative process the Agency could not provide a Fed. R. Civ. Pro

30(b)(6) witness to support its position.

       19.     The Agency had no legitimate reason to deny AA. Despite many years of Title VII

cases in Federal Court the Agency could not find any official support for its denial of AA or official

time to a Title VII plaintiff to attend depositions. It admitted it had no evidence substantiating that

its denial of Plaintiff's AA request complied with existing leave or Agency policies. If allowed on

this record, the Agency's behavior would up lead a torrent of retaliatory action. It is a violation of

Title VII under McDonnell Douglas and a "but-for" analysis, as well as an improper factor under

the Babb v. Wilkie standard in a case where the Agency cannot support the same decision defense.

                                              Count I
                                            (Retaliation)

       20.     Plaintiff, Noris Babb sues Robert Wilkie as Secretary of the Department of

Veterans Affairs, for retaliation under Title VII.

       21.     Plaintiff incorporates and re-alleges paragraphs 1 through 19.




                                                     4
 Case 8:20-cv-02825-MSS-CPT Document 1 Filed 12/01/20 Page 5 of 6 PageID 5




       22.      Plaintiff engaged in EEO activity which is protected under Title VII that included

good faith opposition to unlawful discrimination as well as her participation in her own EEO case.

       23.      The Defendant was aware of the Plaintiff’s protected EEO activities.

       24.      The Plaintiff was repeatedly denied promotions which would have included

increases in pay and benefits and advancement and when she sought to address those wrongs she

was denied AA and lost annual leave on 3 days.

       25.      The aforesaid adverse employment actions, other adverse actions, misconduct, and

other conduct, acts and omissions to the Plaintiff’s detriment, were all taken (or failed to be taken)

by administrators and managing and supervisory personnel with the Haley VAHCS in retaliation

for the protected or EEO activity of the Plaintiff including those set forth above. In the alternative

they were a factor motivated by her EEO activity. They are the direct and proximate result of the

EEO activity.

       26.      The Defendant, through the supervisors of the Plaintiff, has engaged in, directed,

and/or ratified retaliatory conduct, and has frustrated the Plaintiff’s efforts to obtain relief and

intentionally maintained these retaliatory and unlawful practices to the detriment of its employees.

The Defendant at all relevant times knew or should have known of the retaliatory actions being

taken against the Plaintiff and failed to take necessary action to prevent or correct the retaliatory

actions being taken and, in fact, ratified such conduct.

       27.      The Defendant, through acceptance of such conduct in this case and others, has

fostered an attitude among administrators, managers and supervisors at the Haley VAHCS that

retaliation against employees in order to discourage protected EEO activity is an acceptable

employment practice.




                                                  5
 Case 8:20-cv-02825-MSS-CPT Document 1 Filed 12/01/20 Page 6 of 6 PageID 6




       28.     As a result of the foregoing, Plaintiff has been damaged. Those damages include,

but are not limited to loss of pay; payment of attorneys' fees and legal costs; and emotional distress.

Plaintiff will continue in the future to suffer these damages absent relief from this Court.

       29.     Plaintiff has satisfied all conditions precedent to the filing of this suit or has been

prevented by the Defendant from satisfying such conditions or is excused under the law from

satisfying any other conditions.

       WHEREFORE, Plaintiff requests prospective relief, a judgment for damages, attorneys’

fees and costs and such other and further relief as this Court deems just and proper.


                                   DEMAND FOR JURY TRIAL

       Plaintiff, Noris Babb hereby demands a trial by jury on all issues so triable.

Dated: December 1, 2020
                                                       Respectfully submitted,



                                                       /s/ Joseph D. Magri
                                                       Joseph D. Magri
                                                       Florida Bar No.: 0814490
                                                       Merkle & Magri, P.A.
                                                       5601 Mariner St., Suite 400
                                                       Tampa, FL 33609
                                                       Fax.: (813) 281-2223
                                                       Email: jmagri@merklemagri.com




                                                  6
